Order filed June 3, 2013




                                              In The

                            Fourteenth Court of Appeals
                                      NO. 14-12-00556-CR
                                           ____________

                           COLLIN TERRELL LOVETT, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law #3 & Probate Court
                                 Brazoria County, Texas
                              Trial Court Cause No. 188056

                                             ORDER

         This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibits # 3 and # 4 .

         The clerk of the County Court at Law #3 & Probate Court is directed to deliver to the
Clerk of this court the original of State's Exhibits # 3 and # 4 on or before June 10, 2013. The
Clerk of this court is directed to receive, maintain, and keep safe this original exhibit; to deliver
it to the justices of this court for their inspection; and, upon completion of inspection, to return
the original of State's exhibits # 3 and # 4 to the clerk of the County Court at Law #3 & Probate
Court.

                                               PER CURIAM